United States District Court
Northern District of California

f

Oo fo nN DH a

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FiLt
Nov 08 2018

SUSAN ¥, SOONG
CLERK, U.S, DISTRICT COURT
ISTRICT OF CALIFORNIA
NORTHERN DN OSE

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

RICARDO JACKSON, Case No. 19-05763 EJD (PR) ©
Plaintiff, | ORDER OF DISMISSAL
V.
UNKNOWN,
Defendant.

 

 

On September 13, 2019, Plaintiff, a state prisoner, filed a letter which was
construed as an attempt to file a civil rights action pursuant to 42 U.S.C. § 1983.' (Docket
No. 1.) On the same day, the Clerk sent Plaintiff a notice indicating that he needed to file a
complaint on the proper form. (Docket No. 2.) The Clerk separately notified Plaintiff that
he needed to pay the court’s filing fee or file a motion to proceed In Forma Pauperis
(“IFP”). (Docket No. 3.) On September 23, 2019, Plaintiff filed a letter stating that he
received all the notices. (Docket No. 5.) | .

To date, Plaintiff has failed to file a complete complaint or IFP application or to

have any further communication with the Court. Accordingly, Plaintiffs action is

 

1 This matter was reassigned to this Court on November 4, 2019. (Docket No. 7.)

 

 
United States District Court
Northern District of California

oO f+. NY DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

DISMISSED without prejudice.
The Clerk is directed to terminate all pending motions and close the file.

IT ISSO ORDERED.

Dated: i / Ky 9

  

sled

EDWARD J.DAVILA ©
United States District Judge

 

 

Order of Dismissal
PAPRO-SE\EFDACR. 19\05763Jackson_dism-ifp-comp..docx

 

 
